EXHIBIT 10.104 PRIVATE EQUITY CREDIT AGREEMENT BY AND BETWEEN IMAGING DIAGNOSTIC SYSTEMS, INC. AND SOUTHRIDGE PARTNERS II, LP Dated November 23, 2009 THIS PRIVATE EQUITY CREDIT AGREEMENT is entered into as of the 23rd day of November 2009 (this “AGREEMENT”), by and between SOUTHRIDGE PARTNERS II, LP, a limited liability company organized and existing under the laws of Delaware (“INVESTOR”), and IMAGING DIAGNOSTIC SYSTEMS, INC., a corporation organized and existing under the laws of the State of Florida (the “COMPANY”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to Investor, from time to time as provided herein, and Investor shall purchase, up to Fifteen Million Dollars ($15,000,000) of the Common Stock (as defined below); and WHEREAS, such investments will be made in reliance upon the provisions of Section 4(2) (“SECTION 4(2)”) of the Securities Act of 1933 and Regulation D, and the rules and regulations promulgated thereunder (the “SECURITIES ACT”), and/or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I CERTAIN DEFINITIONS Section 1.1 DEFINED TERMS as used in this Agreement, the following terms shall have the following meanings specified or indicated (such meanings to be equally applicable to both the singular and plural forms of the terms defined) “AGREEMENT” shall have the meaning specified in the preamble hereof. “BID PRICE” shall mean, for any Trading Day, the closing bid price of the Common Stock on the Principal Market for such Trading Day. “BLACKOUT NOTICE” shall have the meaning specified in the Registration Rights Agreement. “BLACKOUT SHARES” shall have the meaning specified in Section 2.6 “BY-LAWS” shall have the meaning specified in Section 4.8. “CERTIFICATE” shall have the meaning specified in Section 4.8 “CLAIM NOTICE” shall have the meaning specified in Section 9.3(a). “CLOSING” shall mean one of the closings of a purchase and sale of shares of Common Stock pursuant to Section 2.3. “CLOSING DATE” shall mean, as applicable, an Interim Closing Date or a Remainder Closing Date. 2 “COMMITMENT PERIOD” shall mean the period commencing on the Effective Date, and ending on the earlier of (i) the date on which Investor shall have purchased Put Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum Commitment Amount, (ii) the date this Agreement is terminated pursuant to Section 2.5, or (iii) the date occurring (thirty-six) months from the date of commencement of the Commitment Period. “COMMON STOCK” shall mean the Company’s common stock, no par value per share, and any shares of any other class of common stock whether now or hereafter authorized, having the right to participate in the distribution of dividends (as and when declared) and assets (upon liquidation of the Company). “COMMON STOCK EQUIVALENTS” shall mean any securities that are convertible into or exchangeable for Common Stock or any options or other rights to subscribe for or purchase Common Stock or any such convertible or exchangeable securities. “COMPANY” shall have the meaning specified in the preamble to this Agreement. “CONDITION SATISFACTION DATE” shall have the meaning specified in Section 7.2. “DAMAGES” shall mean any loss, claim, damage, liability, costs and expenses (including, without limitation, reasonable attorneys’ fees and disbursements and costs and expenses of expert witnesses and investigation). “DISCOUNT” shall mean seven (7%) percent. “DISPUTE PERIOD” shall have the meaning specified in Section 9.3(a). “DTC” shall the meaning specified in Section 2.3. “DWAC” shall the meaning specified in Section 2.3. “EFFECTIVE DATE” shall mean the date on which the SEC first declares effective a Registration Statement registering resale of the Registrable Securities as set forth in Section 7.2(a). “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “FAST” shall have the meaning specified in Section 2.3. “INDEMNIFIED PARTY” shall have the meaning specified in Section 9.3(a). “INDEMNIFYING PARTY” shall have the meaning specified in Section 9.3(a). “INDEMNITY NOTICE” shall have the meaning specified in Section 9.3(b). 3 “INITIAL REGISTRABLE SECURITIES” shall have the meaning specified in the Registration Rights Agreement. “INITIAL REGISTRATION STATEMENT” shall have the meaning specified in the Registration Rights Agreement. “INTERIM CLOSING DATE” shall mean, with respect to a Closing, the fifth (5th) Trading Day following the Put Date related to a Closing provided all conditions to a Closing have been satisfied on or before such Trading Day. “INTERIM INVESTMENT AMOUNT” shall mean fifty percent (50%) of the INVESTMENT AMOUNT with respect to each Put Notice. “INTERIM MARKET PRICE” on any given Put shall mean the average of the closing Bid Prices, other than Low Bid Prices for the first three (3) Trading Days during the Valuation Period. "INTERIM PURCHASE PRICE" shall mean, with respect to Interim Put Shares, the Interim Market Price less the product of the Discount and the Interim Market Price. “INTERIM PUT SHARES” shall be the number of Put Shares deliverable on an Interim Closing Date equal to the Interim Investment Amount divided by the Interim Purchase Price. “INVESTMENT AMOUNT” shall mean the dollar amount (within the range specified in Section 2.2) to be invested by Investor to purchase Put Shares with respect to any Put Date as notified by the Company to Investor in accordance with Section 2.2. “INVESTOR” shall have the meaning specified in the preamble to this Agreement. “LEGEND” shall have the meaning specified in Section 8.1. "MARKET PRICE" on any given date shall mean the average of the lowest Bid Prices(not necessarily consecutive) for any three (3) Trading Days during the ten (10) trading day period immediately following the Put Date. “MAXIMUM COMMITMENT AMOUNT” shall mean Fifteen Million Dollars ($15,000,000). “MATERIAL ADVERSE EFFECT” shall mean any effect on the business, operations, properties, prospects or financial condition of the Company that is material and adverse to the Company or to the Company and such other entities controlling or controlled by the Company, taken as a whole, and/or any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company to enter into and perform its obligations under any of (a) this Agreement and (b) the Registration Rights Agreement. “MAXIMUM PUT AMOUNT” shall mean, with respect to any Put, the lesser of (a) Five Hundred Thousand Dollars ($500,000), or (b)Five Hundred (500%) percent of the Weighted Average Volume for the twenty (20) Trading Days immediately preceding the Put Date. “MINIMUM COMMITMENT AMOUNT” There shall be no minimum commitment amount. 4 “FINRA” shall mean the Financial Industry Regulatory Authority. “NASDAQ” shall mean The Nasdaq Stock Market, Inc. “NEW BID PRICE” shall have the meaning specified in Section 2.6. “OLD BID PRICE” shall have the meaning specified in Section 2.6. “OUTSTANDING” shall mean, with respect to the Common Stock, at any date as of which the number of shares of Common Stock is to be determined, all issued and outstanding shares of Common Stock, including all shares of Common Stock issuable in respect of outstanding convertible securities, scrip or any certificates representing fractional interests in shares of Common Stock; provided, however, that Outstanding shall not include any shares of Common Stock then directly or indirectly owned or held by or for the account of the Company. “PERSON” shall mean an individual, a corporation, a partnership, an association, a trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. “PRINCIPAL MARKET” shall mean the Nasdaq National Market, the Nasdaq Small Cap Market, the Over the Counter Bulletin Board, the American Stock Exchange or the New York Stock Exchange, whichever is at the time the principal trading exchange or market for the Common Stock. "PURCHASE PRICE" shall mean, with respect to Interim Put Shares, the Interim Market Price less the product of the Discount and the Interim Market Price, and with respect to Remainder Put Shares, the Remainder Market Price less the product of the Discount and the Remainder Market Price. “PUT” shall mean each occasion that the Company elects to exercise its right to tender a Put Notice requiring Investor to purchase shares of Common Stock, subject to the terms and conditions of this Agreement. “PUT DATE” shall mean the Trading Day during the Commitment Period that a Put Notice is deemed delivered pursuant to Section 2.2(b). “PUT NOTICE” shall mean a written notice, substantially in the form of Exhibit B hereto, to Investor setting forth the Investment Amount with respect to which the Company intends to require Investor to purchase shares of Common Stock pursuant to the terms of this Agreement. "PUT SHARES" shall mean the Interim Put Shares and the Remainder Put Shares. “REGISTRABLE SECURITIES” shall mean the (a) Put Shares, (b) the Blackout Shares and (c) any securities issued or issuable with respect to any of the foregoing by way of exchange, stock dividend or stock split or in connection with a combination of shares, recapitalization, merger, consolidation or other reorganization or otherwise.
